NOTICE OF ALLOWANCE
Status of Claims
Claims 1, 11, and 21 were amended in 08/13/2021 Applicant’s Response.
Claims 22-24 were newly added in 08/13/2021 Applicant’s Response.
Claims 7, 9, 17, and 19-20 have been canceled.
Claims 1, 11, and 21 are further amended below in Examiner’s Amendment.
Claims 1-6, 8, 10-16, 18, and 21-24 are currently pending and allowable as set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Thorson on 11/17/2021.
The application has been amended as follows: 

1. (Currently Amended) A method comprising: 
receiving, from a third party participant device associated with a third party participant that is a service provider providing maintenance services, a registration request at a content manager to join a community including a manufacturer of one or more food preparation assets and asset operators, wherein each of the asset operators operate the one or more food preparation assets, and wherein the third party participant, the content manager, the manufacturer, and the asset operators are each different entities

providing the third party participant with access to a communication network, via the content manager, for sharing information related to the one or more food preparation assets;
receiving, by the manufacturer, asset related activity data for a selected one of the one or more food preparation assets at the content manager, wherein the asset related activity data includes run hours for the selected one of the one or more food preparation assets; 
providing the third party participant device with the asset related activity data by the manufacturer via the content manager;
establishing communications between the selected one of the one or more food preparation assets and the third party participant device via the content manager based on the asset related activity data; and
communicating and displaying an alert on the third party participant device by the manufacturer via the content manager to indicate maintenance is due for the selected one of the one or more food preparation assets in response to the run hours of the selected one of the one or more food preparation assets meeting or exceeding a defined preventive maintenance run hours standard.

11. (Currently Amended) A data usage analysis platform comprising processing circuitry including a processor and memory, wherein the processor is configured to: 
receive, from a third party participant device associated with a third party participant that is a service provider providing maintenance services, a registration request at a content manager to join a community including a manufacturer of one or more food preparation assets and asset operators, wherein each of the asset operators operate the one or more food preparation assets, and wherein the third party participant, the content manager, the manufacturer, and the asset operators are different entities
via the content manager; 
provide the third party participant with access to a communication network, via the content manager, for sharing information related to the one or more food preparation assets; 
receive, by the manufacturer, asset related activity data for a selected one of the one or more food preparation assets at the content manager, wherein the asset related activity data includes run hours for the selected one of the one or more food preparation assets; 
provide the third party participant device with the asset related activity data by the manufacturer via the content manager; 
establish communications between the selected one of the one or more food preparation assets and the third party participant device via the communication network based on the asset related activity data; and 
communicate and display an alert on the third party participant device by the manufacturer via the content manager to indicate maintenance is due for the selected one of the one or more food preparation assets in response to the run hours of the selected one of the one or more food preparation assets meeting or exceeding a defined preventive maintenance run hours standard.

21. (Currently Amended) A system for data usage analysis comprising processing circuitry including a processor and memory, wherein the processor is configured to: 
receive, at a content manager to join a community, the community including a manufacturer of one or more food preparation assets and operators, wherein each of the operators operate the one or more food preparation ovens;
 register the third party participant as a community member via the content manager;
, via the content manager, for sharing information related to the one or more food preparation ovens; 
receive, by the manufacturer, oven operational data associated with a selected one of the one or more food preparation ovens at the content manager, wherein the oven operational data includes run hours for the selected one of the one or more food preparation ovens; 
provide the third party participant device with the oven operational data by the manufacturer via the content manager; and 
establish communications between the selected one of the one or more food preparation ovens and the third party participant device via the communication network; and 
communicate and display an alert on the third party participant device by the manufacturer via the content manager to indicate maintenance is due for the selected one of the one or more food preparation ovens in response to the run hours of the selected one of the one or more food preparation ovens meeting or exceeding a defined preventive maintenance run hours standard.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of 

One piece of pertinent prior art is Monteforte (US 2010/0262449) disclosing advertisers/merchants creating an account within a community to communicate information to mobile device of user customer and using user location to provide asset related activity. See paragraph [0041]-[0047], [0049], [0057]-[0059], [0126]-[0130]. Another piece of pertinent prior art is Glielmo (US 2010/0258643) disclosing monitoring refrigerator activity such as temp or movements within fridge and reporting information to manufacturer to help manufacturer or maintenance team take action. See at least paragraph [0016], [0050]-[0054], [0057], [0062]-[0067], [0129]-[0130]. Another piece of pertinent prior art is Kudo (US 2004/0099144) disclosing track history of times oven used and if time satisfies condition to provide maintenance. See at least paragraph [0156]. Another piece of pertinent prior art is Tuchman (US 2012/0265694) disclosing a manufacturer associated with backend system. See paragraph [0061]. Another piece of pertinent prior art is “Customer Pattern Search for After-Sales Service in Manufacturing” (Jin Sook Ahn, So Young Sohn, Customer Pattern Search for After-Sales Service in Manufacturing, April 2009, Expert Systems with Applications, Volume 36, Issue 3, Part 1, pgs 5371-5375.) disclosing the need for manufacturing companies to gain insight into after sale services for customers to keep customers happy. See pgs. 5371-5375. However, none of these references, nor any others, expressly provide for either alone or in combination, Applicant’s claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684